Citation Nr: 0335336	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  97-10 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a tracheostomy, other 
than a tracheostomy scar, to include a throat disorder and 
breathing problems, as a result of treatment by the 
Department of Veterans Affairs (VA) in March 1981.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an adverse decision of the VA Regional Office (RO) in 
Waco, Texas, dated in January 1997.  That decision, in 
pertinent part, denied the veteran's claims of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991) for throat and lung disorders as a result of 
treatment by the VA in March 1981.  That RO decision also 
granted the veteran's claim of entitlement to § 1151 
compensation for generalized anxiety reaction with panic 
attacks. 

At a hearing before the RO in December 1998 the veteran 
clarified his claim.  He noted that he was not seeking 
compensation for a lung condition but rather for a throat 
disorder and breathing problems.  The Board finds that this 
constitutes a withdrawal of the appeal of entitlement to 
compensation for a lung disorder under § 1151 in accordance 
with 38 C.F.R. § 20.204 (2003, although the issue that 
remains includes the veteran's contention that he has 
breathing problems due to the VA treatment at issue.  As the 
veteran is attributing additional disability to a 
tracheostomy performed by VA in March 1981, in view of a June 
2002 Board decision that granted compensation under the 
provisions of § 1151 for a scar, and considering the Court 
order granting the joint motion noted above vacating that 
part of the same Board decision denying compensation for any 
other residuals of the tracheostomy, to include a throat 
disorder and breathing problems, under 38 U.S.C.A. § 1151, 
the issue is as stated on the title page of this decision.

The Board further notes that the RO incorrectly characterized 
the issue as "whether new and material evidence has been 
submitted to reopen" a claim for compensation for a throat 
condition under the provisions of 38 U.S.C.A. § 1151, in its 
August 1999 and May 2001 Supplemental Statements of the Case.  
As the veteran timely perfected his appeal of the RO's 
January 1997 denial of his original claim, the appeal of that 
claim is still pending, and the law and regulations 
pertaining to finality of unappealed RO decisions are not 
applicable.  


                                                           
REMAND

The veteran appealed the June 2002 Board decision noted above 
to the United States Court of Appeals for Veterans Claims 
(Court).  In June 2003, the parties (Secretary of VA and the 
veteran) submitted a Joint Motion for Partial Remand.  They 
noted that a remand was necessary in order for the Board to 
address and fulfill the amended duty to notify and assist, as 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified, 
in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  It was specifically noted in the joint motion 
that the veteran must be provided with the appropriate notice 
under the VCAA specific to the facts and circumstances of his 
claim, to include what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

In a June 2003 order, the Court granted the Joint Motion, 
vacated the Board's June 2002 decision to the extent it 
denied entitlement to compensation for residuals of a 
tracheostomy, other than a scar, due to VA treatment in March 
1981, under 38 U.S.C.A. § 1151, and remanded the case to the 
Board for readjudication of the claim consistent with the 
considerations discussed in the Joint Motion.

The Board further notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version. However, the new law 
does not apply in the instant case, as the appellant's claim 
has been pending since before the change in the law. 
VAOPGCPREC 40-97.  The RO must apply the version of 
38 U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. 
§ 3.358), in effect prior to the recent change, which is more 
favorable to the veteran.

The Board parenthetically notes that the caselaw relating to 
the applicability of VCAA to claims pending at the time of 
its enactment has been somewhat inconsistent.  See generally 
Holliday v. Principi, Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, in 
view of VAOPGCPREC 11-2000 (Nov. 27, 2000), which  appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment, and the regulations 
issued to implement the VCAA, which  are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date (66 Fed. Reg. 45,629 (Aug. 29, 2001)), for 
purposes of the present case, the Board will assume that the 
VCAA is applicable to claims or appeals pending before the 
RO or the Board on the date of its enactment.

The RO should also notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003).  

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for compensation 
under § 1151, and of the impact of the 
notification requirements on his claim.  
The RO should also take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

2.  The RO should readjudicate the claim 
for compensation for residuals of a 
tracheostomy, other than a scar, due to 
VA treatment in March 1981, under the 
provisions of 38 U.S.C.A. § 1151 (and the 
related regulation, 38 C.F.R. § 3.358) in 
effect prior to October 1, 1997.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




